                Case 2:18-cv-01360-TSZ Document 40 Filed 08/07/20 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      DEVAS MULTIMEDIA PRIVATE LTD.,
 8                           Petitioner,
                                                           C18-1360 TSZ
 9         v.
                                                           MINUTE ORDER
10    ANTRIX CORP. LTD.,
11                           Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    The parties’ Joint Status Report, docket no. 39, is treated as a motion to lift
14
   the stay or, in the alternative, require respondent to post a bond. The motion is NOTED
   for September 4, 2020. On or before the noting date, the parties may file supplemental
15
   briefs, not to exceed ten (10) pages in length per side, in support of or in opposition to the
   motion.
16
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 7th day of August, 2020.

19
                                                      William M. McCool
20                                                    Clerk

21                                                    s/Karen Dews
                                                      Deputy Clerk
22

23

     MINUTE ORDER - 1
